DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 11/27/2019.  In the amendment, claims 1-20 were cancelled and claims 21-37 were added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘heat wick structure’ (claims 23-26 & 28-37) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 28 & 33 are objected to because of the following informalities:  line 1 - examiner suggests amending ‘including blade cooling system’ to --including a blade cooling system--.  Appropriate correction is required.
Allowable Subject Matter
Claims 21-27 and 33-37 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is found to be US Pub. No. 2007/0233054 A1 which discloses an ultrasonic surgical instrument (Figure 3) having a blade 1 attached to a waveguide 2 wherein the blade 1 has blade lumen 7 with a closed distal end and open proximal end defining a blade outlet and the waveguide 2 has a cooling conduit having a closed proximal end and an open distal end, the blade outlet being disposed in fluid communication with the conduit opening, but fails to further disclose a ‘closed’ heat pipe extending between the closed distal end of the blade lumen and the closed proximal end of the cooling conduit since the cooling conduit further comprises an inlet opening through which cryogenic fluid is delivered, thereby ‘opening’ the heat pipe between the closed distal end of the blade lumen and the closed proximal end of the cooling conduit.  The ‘closed heat pipe’ is required by claims 21 and 33.
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 29, the introduction of the ‘closed heat pipe’ language has been addressed in the ‘Reasons for Allowance’ section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31, & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Babaev (US Pub. No. 2007/0233054 A1) in view of Alperovich et al. (US Pat. No. 4,724,834).
Regarding claim 28, Babaev discloses an ultrasonic surgical instrument (Fig. 3) including a blade cooling system (inlet 17 and inner lumen 7 of the blade 1 and waveguide 2 - Fig. 3), comprising: a waveguide 2 configured to receive ultrasonic energy from an ultrasonic transducer 3 and transmit the ultrasonic energy along the waveguide 2, the waveguide 2 defining a cooling conduit (lumen therein - Fig. 3) having a closed proximal end and an open distal end defining a conduit opening, a blade 1 (Fig. 3) extending distally from the waveguide 2 and configured to receive the ultrasonic energy from the waveguide 2, the blade 1 defining a blade lumen 7 having a closed distal end and an open proximal end defining a blade outlet (communicating with the lumen in waveguide 2 - Fig. 3), wherein the blade outlet is disposed in fluid communication with the conduit opening (Fig. 3).  Babaev fails to further disclose a heat wick structure disposed along an inner wall of the blade lumen and configured to exert capillary pressure on a cooling fluid disposed within the blade lumen when the cooling fluid is in a liquid phase.
However, Alperovich et al. teach an ultrasonic scalpel/blade 8 that receives a refrigerant/cooling fluid within a lumen therein, further comprising a heat wick structure 12 (Figs. 1 & 2) along an inner wall of the scalpel/blade lumen to increase the area of heat transfer between the refrigerant and the scalpel/blade 8 which results in more efficient cooling of the scalpel/blade 8 (column 4, lines 54-64).  It would have been desirable for one of ordinary skill in the art before the effective filing date of the claimed invention to add the heat wick structure suggested and taught by Alperovich et al. to the blade lumen of Babaev for the purpose of increasing the efficiency of cooling of the blade via the increase in area of heat transfer.  It is held that an improvement to make an instrument perform more efficiently would have been an obvious modification to one of ordinary skill in the art.
Regarding claim 31, Alperovich et al. further teach wherein the heat wick structure 12 includes a series of grooves parallel to a longitudinal axis of the waveguide (Fig. 2 shows the cross section taken along ‘II’ of Fig. 1 which shows a front end view of the longitudinal axis of the instrument, which can be seen in this view that the structure 12 includes a series of grooves that are parallel to the longitudinal axis).
Regarding claim 32, Babaev further discloses wherein a gap is defined between the distal end of the blade lumen 7 and a distal surface of the blade 1 (Fig. 3, also seen in other figures, including Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 27, 2022